Name: Council Regulation (EEC) No 565/77 of 15 March 1977 amending, as regards certain transport charges, Regulation (EEC) No 2305/70 on the financing of intervention expenditure in respect of the domestic market in beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 77 Official Journal of the European Communities No L 72/3 COUNCIL REGULATION (EEC) No 565/77 of 15 March 1977 amending , as regards certain transport charges , Regulation (EEC) No 2305/70 on the financing of intervention expenditure in respect of the domestic market in beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 2788 /72 (2 ), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 3 ( 1 ) (h ) of Council Regulation (EEC) No 2305/70 of 10 November 1970 on the financing of intervention expenditure in respect of the domestic market in beef and veal ( 3 ), as last amended by Regula ­ tion (EEC) No 11 74/75 (4 ), lays down that certain transport charges for meat may be financed where such transport was necessary and carried out after authorization granted in accordance with the proce ­ dure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 5 ) ; Whereas experience has shown that the condition that authorization must be obtained in advance of the transport creates difficulties where the transport is urgent ; whereas the said condition should therefore be removed , HAS ADOPTED THIS REGULATION : Article 1 In Article 3 ( 1 ) (h) of Regulation (EEC) No 2305/70 , 'was necessary and carried out after authorization granted in accordance with the procedure ' shall be replaced by 'was necessary and approved in accor ­ dance with the procedure'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 March 1977 . For the Council The President J. SILKIN (') OJ No L 94, 28 . 4 . 1970 , p. 13 . ( 2 ) OJ No L 295, 30 . 12 . 1972, p. 1 . ( 3 ) OJ No L 249, 17 . 11 . 1970, p. 1 . H OJ No L 1 17 , 7 . 5 . 1975, p. 7 . ( 5 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 .